Citation Nr: 1817934	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased initial rating for a lumbar spine in excess of 10 percent prior to July 20, 2016, and in excess of 20 percent thereafter. 

2. Entitlement to an increased initial rating for right knee instability, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to July 2016.  

3.  Entitlement to an increased initial rating for right knee limitation of extension, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased initial compensable rating for right knee limitation of flexion.

5.  Entitlement to an increased initial rating for left knee instability, currently evaluated as 10 percent disabling, to include the issue of entitlement to a compensable rating prior to July 2016.  

6.  Entitlement to an increased initial rating for left knee limitation of extension, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased initial compensable rating for left knee limitation of flexion.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1996 to November 2002 and from May 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified at a videoconference hearing in April 2016 before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file. 

The Board remanded the appeal in June 2016.  At the time of the Board's Remand, the Veteran had a single non-compensable disability evaluation for each knee.  Following examination conducted at the Board's request, the Veteran was granted a 10 percent evaluation for each knee for instability, effective from July 2016; a 10 percent evaluation for limitation of extension for each knee, effective from July 2016; and a separate non-compensable evaluation for each knee for limitation of flexion, effective from July 2016.  

With respect to the lumbar spine, at the time of the Board's June 2016 Remand, the Veteran's low back disability was assigned a 10 percent disability evaluation.  Thereafter, in an August 2016 rating action, the disability evaluation was increased to 20 percent, effective from July 2016.  


FINDINGS OF FACT

1.  Prior to July 20, 2016, the Veteran's back disability was productive of limitation of forward flexion to 70 degrees at worst and a combined range of motion of 220 degrees.  

2. Since July 2016, the Veteran's back disability has been productive of limitation of flexion to 45 degrees at worst. 

3.  Prior to July 20, 2016, the Veteran's right and left knee disability was not productive of instability, and had full extension and flexion, with pain, but which did not result in additional limitation of range of motion.  

4.  Since July 20, 2016, the Veteran's right and left knees have been productive of slight instability and painful limitation of motion, with full extension, and flexion limited to 60 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a back disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2017).  

2.  The criteria for a compensable rating for a bilateral knee disability prior to July 20, 2016 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).  

3.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).  

4.  The criteria for a rating in excess of 10 percent for right knee limitation of extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).  

5.  The criteria for a compensable rating for right knee limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).  

6.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).  

7.  The criteria for a rating in excess of 10 percent for left knee limitation of extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).  

8.  The criteria for a compensable rating for left knee limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity. 38 U.S.C. § 1155; Part 4 (2012). Separate diagnostic codes identify the disabilities present, and those disabilities must be reviewed in relation to the veteran's history. 38 C.F.R. § 4.1 (2017). Policy considerations in this review process include interpreting examination reports in light of the totality of the record, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of the disability, resolving reasonable doubt regarding the degree of disability in the claimant's favor, evaluating functional impairment based upon a lack of usefulness, and evaluating the effects of the disability on the veteran's normal activities. 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Lumbar Spine 

Pertinent parts of the General Rating Formula for Diseases and Injuries of the Spine are as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine is rated at 100 percent.  

Unfavorable ankylosis of the entire thoracolumbar spine is rated at 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under the Rating Formula for Diseases and Injuries of the spine, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or , vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.   38 CFR 4.71a, DC 5242   .

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

A 20 percent evaluation is assigned with incapacitating episodes having a total during of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran asserts that symptoms from his back disability are more severe than the assigned rating. He reported muscle spasms and pain radiating to his left leg several times per month. He believes his statements were not considered during the VA examinations performed during the appeal period. 

VA treatment records show the Veteran complained of back pain that often interfered with his job duties. In January 2015, he reported having a new job that he believed would alleviate some of his symptoms. X-rays taken in July 2016 indicated slight disc space narrowing at L5/S1; however, there was no diagnosis of arthritis. 

The Veteran was afforded a VA examination in January 2013 and reported low back discomfort two to three times a month whenever he moved incorrectly while lifting something. The pain would increase and cause him difficulty when getting out of bed and tying his shoes. He also reported occasional radiation of pain down the left leg. The examiner diagnosed a lumbar spine strain without radiculopathy, noting functional loss as less movement than normal and pain on movement. He also had flare ups that caused him to miss approximately four days of work within a six month period.

Range of motion was measured to 70 degrees of flexion, where he began experiencing pain; 30 degrees of extension, with pain; 30 degrees of left and right lateral flexion, as well as left and right lateral rotation, with no objective evidence of painful motion. The Veteran was able to perform repetitive testing without any additional limitation in range of motion. Sensory examination was normal and the examiner noted that the Veteran did not have radicular pain. X-rays did not show arthritis or any other significant findings. 

During the June 2015 VA examination, the Veteran did not report any flare-ups or functional loss/impairment due to his back disability. He reported nagging pain in his lower back that shot down his left leg. He treated his back with stretching, painkillers and over the counter medications. 

Range of motion was measured to 70 degrees of forward flexion; 30 degrees of extension; 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. Although there was pain noted on flexion and extension, it did not result in or cause functional loss. The Veteran was able to perform repetitive testing without any additional limitation in range of motion. There was no evidence of pain with weight bearing; however, there was localized tenderness but it did not result in an abnormal gait or spinal contour. Sensory examination was normal and the examiner noted that the Veteran did not have radicular pain. There was no ankylosis of the spine or muscle atrophy. X-rays did not show arthritis or any other significant findings. Ultimately, the examiner noted that the Veteran's back condition was stable and had not worsened since the previous examination in 2013. 

During the April 2016 hearing, the Veteran testified that his lower back pain had increased and radiated to his sciatic nerve. His representative indicated that the last VA examination was not accurate because the examiner failed to test his full range of motion or take into account his reported discomfort and limitations. The Veteran indicated that although he liked to exercise, his back disability made it difficult for him to engage in certain activities, like running. 

The Veteran was afforded another VA examination in July 2016 and reported that he experienced back pain and decreased range of motion, which make it hard to do even simple tasks. He also reported undiagnosed sciatica that began in approximately 2011; he described a sharp and/or dull pain that shot down from his left, lower back to his knee. He also felt numbness of the toes or tops of the feet. His symptoms were exacerbated by certain activities including running, getting out of chairs without armrests, prolonged standing, walking, going up and down stairs, prolonged carrying and getting out bed. 

On physical examination, range of  motion was measured at 65 degrees of forward flexion, 15 degrees of extension, 20 degrees of right lateral flexion 10 degrees of left lateral flexion, 10 degrees of right lateral rotation and 30 degrees of left lateral rotation.  Pain was noted at all ranges of motion and although he was able to perform three repetitions, there was additional loss of function due to pain. Range of motion after three repetitions was measured at 45 degrees of forward flexion, 10 degrees of extension, 10 degrees of right left lateral flexion, 10 degrees of right lateral rotation and 20 degrees of left lateral rotation.  

There was mild to moderate tenderness to palpation of the paraspinous musculature and mild to moderate tenderness to percussion of the vertebra of the lower back. There was no muscle spasm, guarding or atrophy. There was no indication of ankylosis of the spine or intervertebral disc syndrome. X-rays taken in conjunction with the exam did not show arthritis but showed slight disc space narrowing at L5/S1.  

Based on the foregoing, the Board finds that an increased rating for the Veteran's back disability is not warranted at any point during the appeal period.  As noted above, any painful or limitation of motion is already contemplated by the current 10 and 20 percent ratings. See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In evaluating whether an increased rating is warranted prior to July 20, 2016, the Board has considered the findings from the multiple VA examinations during the appeal period. These examination reports show range of motion limited to 70 degrees at worst and a combined range of motion of 220 degrees.  

The July 2016 VA examination report shows limited range of motion-at worst limited to 45 degrees of flexion with pain. Medical records show no evidence of ankylosis or flexion worse than 45 degrees in the thoracolumbar spine.  

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59. The Board finds the previous 10 percent and current 20 percent ratings for the service-connected lumbar spine disability adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine. See DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the Veteran is competent to report that his low back disability is worsening. However, the more probative evidence consists of that prepared by medical professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.

In sum, the Board finds that a rating in excess of 10 percent prior to July 20, 2016, and 20 percent thereafter for the Veteran's lumbar spine disability is not warranted.

Bilateral Knees

The Veteran contends that his knee conditions warrant a higher rating due to increased symptoms. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. With limitation of extension of the knee to 15 degrees, a 20 percent rating is assigned. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating, and with limitation of extension of the knee to 30 degrees, a 40 percent rating is assigned. Limitation of extension of the knee to 45 degrees warrants a 50 percent rating.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2017). 

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257 (2017). Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating. 

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6. 

Other Diagnostic Codes pertaining to the knee include DC 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. DC 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code. Because the Veteran is not shown to have these cartilage conditions, application of these diagnostic codes are not indicated.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2017). Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability. A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked. A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace. Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, DC 5055 (2017).

VA treatment records show the Veteran complained of severe pain in both knees. A physical examination conducted in May 2014 showed crepitus and popping bilaterally, as well as pain with movement. X-rays taken in June 2014 showed degenerative changes in the left knee. He noted that problems with his knees often interfered with his work duties but following a job change in January 2015, he indicated that he expected his symptoms to improve. 

The Veteran was afforded a VA examination for his knee conditions in July 2013 and reported stiff and achy knees in cold weather, which lasted for six to eight hours and improved with over the counter pain medication. He never had any other treatment or intervention. 

Range of motion for the right knee was measured to 140 degrees of flexion and zero degrees of extension, with no objective evidence of pain. Range of motion for the left knee was measured to 140 degrees of flexion and zero degrees of extension, with no objective evidence of pain. The Veteran was able to perform repetitive testing without any additional limitation in range of motion. He did not have any functional loss or impairment of the knees and there was no pain on palpation. Joint stability and muscle strength were normal; there was no evidence of subluxation or dislocation. X-rays did not show arthritis or any other significant findings. 

During the July 2015 VA examination, the examiner diagnosed a right knee strain and left knee osteoarthritis. The Veteran did not report flare-ups or any functional loss/impairment of the knee joints. Range of motion was normal and no pain was noted on examination. There was no pain on weight-bearing, localized tenderness or evidence of crepitus. The Veteran was able to perform repetitive motions without any additional functional loss. Muscle strength was normal and there was no muscle atrophy. Joint stability was normal bilaterally. The examiner indicated a diagnosis of arthritis in the left knee based on a May 2014 x-ray report. 

Another VA examination was conducted in July 2016 and the examiner provided a diagnosis of right knee strain with instability and left knee strain with degenerative joint disease and instability. The Veteran reported that his knees felt "shaky," had decreased range of motion and tended to swell with increased activity. He also noted that walking made his legs stiff and in addition to pain, there was loud popping. His knees were unable to hold his weight and would give way when he stepped down incorrectly.   

On physical examination, range of motion was measured to 60 degrees of flexion and zero degrees extension in both knees. Pain was noted on examination and caused functional loss; there was also evidence of localized tenderness and crepitus. The examiner indicated that the Veteran would have difficulty kneeling or climbing steps or ladders because he was unable to reach 90 degrees of flexion without excess pain. The Veteran was able to perform repetitive use testing on both knees. The examiner was unable to determine whether pain, weakness, fatigability or incoordination would significantly limit functional ability without speculation. 

There was slight lateral instability and recurrent subluxation in both knees. X-rays conducted as part of the examination showed essentially normal bony anatomy of the right knee. 

Based on the foregoing, the Board finds that the Veteran is in receipt of ratings that adequately compensate him for his level of impairment and there is no evidence to warrant an increased rating for either knee disability at any point during the appeal period.  

Treatment records prior to July 2016 indicated the Veteran experienced pain in both knees on movement, as well as popping and crepitus. However, range of motion has not been shown to be limited prior to July 2016.  Although the Veteran has reported experiencing flare-ups and pain, there is no lay or medical evidence that his pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively prior to July 2016.  Hence, the record presents no basis assignment of a compensable rating prior to July 20, 2016, under Diagnostic Code 5260 or 5261.

From July 2016, there is no indication of any such limitation of motion that would warrant a disability rating in excess of 10 percent for the Veteran's knee disabilities. Based on limitation of motion, an increased evaluation to the next highest rating (20 percent) would be warranted if his knees were limited on flexion to 30 degrees or extension limited to 15 degrees. 38 C.F.R. §4.71a, DC 5260, 5261. Upon examination, the Veteran's flexion was measured to 60 degrees and extension was normal for both knees. He had pain that caused functional loss, which the examiner noted would cause him difficulty in kneeling or climbing high steps or ladder rungs, but this record does not show limitation approximating the range of motion warranting a rating in excess of that which has been assigned.  

The Veteran's right and left knee instability is currently rated at 10 percent based on slight subluxation and lateral instability found during the July 2016 VA examination; there is no evidence showing his condition has worsened or warrants a higher rating. The Veteran has reported he experiences instability and shaky knees, which, however, does not correspond to impairment greater than contemplated in the rating assigned.  

The Board also finds that no other diagnostic code provides a basis for a rating in excess of 10 percent at any point during the appeal period, including any other separate rating. There is no probative evidence of ankylosis, dislocated or removed cartilage. Therefore, a rating of either knee under Diagnostic Code 5256, or 5258 is not warranted. With regard to a rating under diagnostic code 5259, the record does not contain evidence of any meniscus removal. 

The medical evidence is also negative for a diagnosis of ankylosis or genu recurvatum, precluding a rating under diagnostic codes 5256 and 5263 for both the right and left knees. The record is also silent for any complaints, treatments or diagnoses of an impairment of the tibia or fibula. Thus, ratings under diagnostic code 5262 are not warranted.


ORDER

A rating for the Veteran's lumbar spine disability in excess of 10 percent prior to July 20, 2016, and in excess of 20 percent thereafter is denied. 

A compensable rating for the Veteran's right and left knee disabilities prior to July 20, 2016 is denied. 

Entitlement to an increased initial rating for right knee instability currently evaluated as 10 percent disabling since July 2016, is denied.  

Entitlement to an increased initial rating for right knee limitation of extension, currently evaluated as 10 percent disabling, is denied. .  

Entitlement to an increased initial compensable rating for right knee limitation of flexion is denied.   

Entitlement to an increased initial rating for left knee instability, currently evaluated as 10 percent since July 2016, is denied.   

Entitlement to an increased initial rating for left knee limitation of extension, currently evaluated as 10 percent disabling is denied..  

Entitlement to an increased initial compensable rating for left knee limitation of flexion is denied.  



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


